DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claims 1-3, 5, 6, 8-12, and 14-22 are pending.  Claims 1, 2, 9, 14, 15, and 21 have been amended.
The rejection of claims 9-12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 2, 5, 6, 8-12, and 14-22 under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603) in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481), and further in view of Houghton (US 3,567,125), is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Polston, in view of Buckner and Mayer, in view of Houghton, and further in view of Peterson (US 2005/0109375), is also withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8-12, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603) in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481), and further in view of Eskenazi et al.  (US 2,958,871).
Regarding claim 1, Polston discloses a cleaning system comprising: a tubular member (Figure 1: 18); a boom controlling movement of the tubular member from a mobile platform to an operative position relative to a waste collection system (shown in Figure 1, but unlabeled, see 119 in Figure 2); at least one/a second/a downhole pump configured to pump a slurry comprised of liquids and solids from the water collection system through the tubular member (16); and at least one waste container (20).
Polston does not expressly disclose wherein the tubular member comprises a flexible section having a first end and a second end and a rigid telescoping section having a first end and a second end, wherein the second end of the rigid telescoping section is formed from at least two sub-sections configured to nest in telescoping relation to one another, where the first end of the flexible section is joined to the waste container and the second end of the flexible section is joined to the first end of the rigid telescoping section.
Buckner discloses a vacuum boom having a tank (1) and a conduit or hose (3) which may be lengthened, shortened, raised or lowered by a linear actuator (4), and flexible sections of 
Because it is known in the art to provide a moveable conduit with a flexible section connected to a tank, as taught by Buckner, and to provide a telescoping tube, as taught by Mayer, and the results of the modification would be predictable, namely, providing an adjustable conduit with a flexible portion, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the tubular member comprises a flexible section having a first end and a second end and a rigid telescoping section having a first end and a second end, wherein the second end of the rigid telescoping section is formed from at least two sub-sections configured to nest in telescoping relation to one another, where the first end of the flexible section is joined to the waste container and the second end of the flexible section is joined to the first end of the rigid telescoping section.
Polston, in view of Buckner and Mayer, does not expressly disclose wherein one of the two or more sub-sections of the telescoping section of the tubular member comprises an inner flange and a second of the two or more sub-sections of the telescoping section of the tubular member comprises an outer flange, wherein the inner flange is configured to engage the outer flange when the two or more sub-sections of the telescoping section of the tubular members 
Eskenazi discloses a vertically adjustable hand basin having an outlet (31), and connected to the outlet (31) is a drain pipe (P) including three sections (32, 33, 34).  The two sections (32 and 33) are relatively telescopic to accommodate vertical adjustment of the basin (B; col. 3, lines 13-29).  Figure 4 shows the details of the one of the joints between telescopic sections, and one section (32) has an out-turned flange (36), a gasket or packing ring (37) which engages the bore or inner surface of another section (33) which has an in-turned flange (38) which limits the relative movement of the two sections (col. 3, lines 24-30).  The packing ring (37) provides for a fluid tight sliding seal between the two sections and the joint prevents disconnection of the pipe sections (col. 3, lines 31-35), and a similar joint is provided between the another section (33) and additional section (34).
Because it is known in the art of fluid handling to have inner and outer flanges on telescoping sections, and the results of the modification would be predictable, namely, providing a known telescoping section connection, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein one of the two or more sub-sections of the telescoping section of the tubular member comprises an inner flange and a second of the two or more sub-sections of the telescoping section of the tubular member comprises an outer flange, wherein the inner flange is configured to engage the outer flange when the two or more sub-sections of the telescoping section of the tubular members are in an extended position relative to one another forming a 
Claims 2, 5, 6, 8-12, 14-19, 21, and 22 are considered to be taught by Polston, in view of Buckner and Mayer, and further in view of Eskenazi, as applied above.
Regarding claims 2, 5, 6, 8-12, 14-19, 21, and 22, Polston, in view of Buckner and Mayer, and further in view of Eskenazi, results in: wherein an O-ring is positioned between the inner flange and the outer flange forming a water or liquid tight joint (Eskenazi: 37); at least one water pressurizer outputting pressurized water against solid materials contained in the waste collection system, whereby the solid materials are suspended in the slurry (Polston: 10); further comprising an at least one vacuum device vacuuming the slurry from the waste collection system through the tubular member (Polston: shown in Figure 1, but unlabeled; see Figure 2: 150); the vacuum device vacuums the slurry into and through the tubular member to the waste container (Polston: 150); at least one decanter configured for decanting water from the waste container (Polston: 24); one of the at least two sub-sections of the telescoping section of the tubular member comprises a front portion having a plurality of ridges (Mayer: Figure 10: see ridges on 24b or 24c); the second end of the rigid telescoping section is open so as to enable vacuuming of slurry into and directly through the tubular member to the waste container (Mayer: inlet of 24b or 24c).
It is noted that cleaning, pressurizing fluid, vacuuming, moving the tubular member, and having a slurry, liquids, or solids are all intended use capable of being met by Polston in view of Buckner and Mayer, and further in view of Eskenazi.  The claimed intended use must result in a 
Regarding claim 20, Polston, in view of Buckner and Mayer, and further in view of Eskenazi, is relied upon as above, but does not expressly disclose four telescoping sub-sections; however, this is considered to be a mere duplication of parts and would have been an obvious engineering design choice to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention.  MPEP 2144.04 (VI) (B) – Duplication of Parts.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US 2006/0179603), in view of Buckner (US 2005/0166350) and Mayer et al.  (US 7,712,481), in view of Eskenazi et al.  (US 2,958,871), and further in view of Peterson (US 2005/0109375).
Regarding claim 3, Polston, in view of Buckner and Mayer, and further in view of Eskenazi, is relied upon as above, but does not expressly disclose wherein the flexible section of the tubular member is formed from a polymer material, a plastic material, or a synthetic or natural rubber material.
Peterson discloses a vent cleaning system having a flexible tubular conduit (129) made of a flexible plastic hose (paragraph 18).
Because it is known in the art to use plastic for a flexible hose, and the results of the modification would be predictable, namely, use of a known material for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the flexible section of the tubular member is formed from a polymer material, a plastic material, or a synthetic or natural rubber material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711